United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 15, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-10871
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TOMMY LEE FANNIN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CR-19-ALL
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tommy Lee Fannin (“Fannin”) appeals the sentence imposed

following his guilty plea conviction for possession of a firearm

by a convicted felon.   For the first time on appeal, Fannin

argues that the district court erroneously determined that he was

an armed career criminal because his three previous convictions

for aggravated robbery with a deadly weapon were related under

U.S.S.G. § 4A1.2(a)(2).   Fannin additionally argues that the

district court erroneously rejected his testimony at sentencing

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10871
                                 -2-

and erroneously found that he possessed the firearm in connection

with a controlled substances offense.      Fannin further contends

that the district court erred by denying his objections to a two-

level increase assessed pursuant to U.S.S.G. § 2K2.1(b)(4) and a

four-level increase assessed pursuant to U.S.S.G. § 2K2.1(b)(5).

     As Fannin’s three prior violent felony offenses were

committed on different occasions, he qualified as an armed career

criminal under 18 U.S.C. § 924(e) regardless whether the prior

convictions were related under U.S.S.G. § 4A1.2, and the district

court did not commit error, plain or otherwise, in so finding.

See United States v. Medina-Gutierrez, 980 F.2d 980, 982-83 (5th

Cir. 1992).   The evidence in the record shows that the district

court’s determination that Fannin possessed the firearm in

connection with a controlled substances offense was not clearly

erroneous.    See United States v. Vazquez, 161 F.3d 909, 912 (5th

Cir. 1998).   The district court’s rejection of Fannin’s testimony

to the contrary is a credibility determination that we will not

disturb on appeal.    See United States v. Perez, 217 F.3d 323,

331-32 (5th Cir. 2000).   Because the remainder of Fannin’s

arguments concern only offense level increases that did not

affect his guidelines sentencing range as an armed career

criminal under U.S.S.G. § 4B1.4, those arguments are moot.      See

United States v. Mankins, 135 F.3d 946, 950 (5th Cir. 1998).

     AFFIRMED.